Per Cubiam. Abstract of the Decision. Appeal and ebrob, § 1755*—when judgment will he affirmed hy a divided court. On appeal to the Appellate Court where the judge assigned to write the majority opinion died and the other two judges were unable to agree, held that the judgment would be affirmed, it appearing that there would be a delay of several months before the successor of the deceased judge could consider the case, and it also appearing that whichever party is defeated will take the case to the Supreme Court.